Citation Nr: 0317812	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-22 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to January 1967.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A) became law.  Regulations implementing the VCAA have 
been published.  The VCAA and implementing regulations apply 
in the instant case.  In part, the VCAA eliminated the 
concept of a well-grounded claim.  The Statement of the Case 
(SOC) issued in October 2000 addressed the old requirement of 
well-groundedness.  A Supplemental SOC (SSOC) issued in 
December 2001 failed to provide notice of the new law and 
implementing regulations, and also improperly advised the 
veteran that his claims were being denied based on a failure 
to appear for examinations.  Since the matters at hand are 
appeals of the original claim denials, the claims may not be 
denied based on failure to report, but must be decided based 
on the evidence of record.  Hence, there is a notice 
deficiency (and possibly also one of due process).  

The veteran has signed numerous authorization and consent to 
release forms to aid in obtaining records of private medical 
treatment for the claimed conditions.  Noticeably absent from 
the file are medical records from two of the many named 
private treating physicians: Dr. GPT (who reportedly treated 
the veteran for problems with the ears); and Dr. KDS (who 
reportedly treated the veteran for knee and back problems 
since 1967).  There is no indication that the RO sought these 
medical records.  

Service medical records show that the veteran had treatment 
for pain and crepitus from a probable right knee strain in 
April 1964, that he was treated for backaches and spasm in 
the left paraspinous scapular region in May 1966, and that he 
had years of exposure (with ear protection) to jet engine 
noise working on flight lines during service.  A VA 
examination for a nexus opinion appears indicated.

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should advise the veteran of 
the provisions of the VCAA and 
implementing regulations, and how they 
specifically apply with respect to his 
claims.  The RO should ensure that the 
veteran and his representative are 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The veteran and his 
representative should be afforded the 
requisite period of time to respond.  

2.  The RO should ask the veteran to 
identify all medical care providers who 
treated him for a right knee disorder, a 
low back disorder, right ear hearing 
loss, and tinnitus since his separation 
from service in 1967, then obtain any 
pertinent records outstanding from all 
identified sources.  Of particular note 
are records of right knee and back 
treatment the veteran received from Dr. 
K.D.S. (from late 1967 to the present) 
and records of treatment for ear problems 
he received from Dr. G.P.T.

3.  Thereafter, the RO should arrange for 
an orthopedic examination to ascertain 
the nature and etiology of any current 
disorder(s) of the right knee and the low 
back.  Any indicated tests or studies, 
must be conducted.  The veteran's claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
provide opinions as to: (a) whether the 
veteran has a right knee disorder, and, 
if so, whether such disorder at least as 
likely as not, became manifest, or 
increased in severity, during the 
veteran's service; and (b) whether the 
veteran has a low back disorder, and, if 
so, whether such disorder at least as 
likely as not, became manifest, or 
increased in severity, during the 
veteran's service.  The examiner should 
comment on the significance of right knee 
and low back findings noted in the 
service medical records, and should 
explain the rationale for any opinion 
given.

4.  The RO should also arrange for the 
veteran to be afforded an examination by 
an otolaryngologist to determine whether 
he has a hearing loss disability (under 
38 C.F.R. § 3.385) or tinnitus and, if 
so, whether they are as likely as not 
related to his service (and in particular 
noise exposure therein).  The examination 
should include audiometric studies.  Send 
the claims folder to the examiner for 
review.  The examiner should review the 
veteran's claims file, note his history 
of noise exposure in service and provide 
a medical opinion as to whether any 
current right ear hearing loss disability 
or tinnitus is at least as likely as not 
related to noise exposure in service.  
The examiner should explain the rationale 
for any opinion given.  

5.  Thereafter, the RO should review all 
evidence of record and readjudicate the 
claims based on the evidence of record.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate SSOC and given the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The purposes of this remand are to provide adequate notice 
and to assist the veteran in the development of his claims.  
He has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

